DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments to the specification filed 4/8/2022 overcome the drawing objections because the identified claim features are now referenced in the specification and drawings.
The amendments to the claims filed 4/8/2022 place the claims in condition for allowance.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record fails to teach or disclose each of the features of sole independent claim 1, from which all other claims depend. More particularly, the closest prior art of record, Brunswick et al. referred to as “Brunswick” (WO 2008/067352, previously cited on IDS filed 1/15/2021) discloses a warewasher having a base 30 and overflow cover 70 provided with an overflow port, mounting portion, overflow chamber, and overflow hole 76, 78 (see Figure 2, which shows in detail the overflow cover 70 mounting into base 30). There is a connection portion 77 which in engaged with the mounting portion for fixing (see Figure 2). The overflow port and hole 76, 78 (Figure 3) are both in communication with the overflow chamber to form an overflow channel between the overflow cover body and base (see Figures 2-3). One side of the overflow cover, adjacent to the upper surface of the base is arranged with a water inlet plate (see part of the cylindrical side wall of the cylindrical pump strainer 70, alternatively the top wall of cylindrical pump strainer 70) communicates with the overflow port, and the water inlet plate is provided with a plurality of filter holes (see holes in strainer 70). However, Brunswick fails to teach or disclose the claimed cover plate, extension wall and water inlet plate together define an overflow chamber, the cover plate and extension wall are each configured to seal a corresponding portion of the overflow chamber from an ingress of water, as claimed in combination with the other features of claim 1. The sealed portion as claimed is not apparent in Brunswick, as the apparatus of Brunswick is oriented differently, and there is no motivation to alter it to meet the limitations of the claims as presented. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITA P ADHLAKHA whose telephone number is (571)270-0378. The examiner can normally be reached M 10-4pm, Tu 10-2pm, W 10-4pm, and Th 10-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RITA P ADHLAKHA/Primary Examiner, Art Unit 1711